     Case 3:18-cv-00426-MMD-CLB Document 214 Filed 12/07/20 Page 1 of 1



 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6     JOSEPH ANDERSON,                              Case No. 3:18-CV-0426-MMD-CLB
 7                      Plaintiff,                   ORDER
 8           v.
 9     JAMES DZURENDA, et al.
10                  Defendants.
       ____________________________/
11
12          Defendants’ motion for an extension of time to file a motion for summary judgment
13    (ECF No. 207) is GRANTED. Defendants’ motion for summary judgment has been filed
14    and will be considered timely (ECF No. 208).
15          Plaintiff’s motion for extension of time to respond to defendants’ motion for
16    summary judgment is GRANTED (ECF No. 213). Plaintiff shall have to and including
17    Thursday, January 28, 2021 to file a response to defendants’ motion (ECF No. 208).
18    Due to the length of this extension, no further extensions will be granted absent
19    extraordinary circumstances.
20          IT IS SO ORDERED.
21                   December 7, 2020
            DATED: _____________________
22                                            ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
